Citation Nr: 0738896	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-37 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a separate schedular 10 percent disability 
rating for each ear for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, that granted entitlement to service connection for 
bilateral tinnitus with a 10 percent evaluation, effective 
January 22, 2005.  In August 2005, an RO decision denied the 
veteran's claim for a separate schedular 10 percent 
disability rating for each ear for tinnitus


FINDING OF FACT

Since January 22, 2005, the veteran's service-connected 
bilateral tinnitus has been assigned a 10 percent rating, the 
maximum schedular rating authorized under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus 
since January 22, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for bilateral 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, there is no provision for 
assignment of a separate 10 percent schedular evaluation for 
tinnitus of each ear.  The veteran appealed that decision to 
the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, required the assignment of dual 
10 percent ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) (2007) and 38 C.F.R. § 4.87, Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
stay of adjudication of tinnitus rating cases was lifted.  

The February 2005 rating decision assigned the veteran's 
service-connected bilateral tinnitus the maximum schedular 
rating available for tinnitus, effective from January 22, 
2005.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is 
no legal basis upon which to award a separate schedular 
evaluation for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted at any time since January 22, 2005.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


